                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

CHRISTOPHER LEFEVER, et al.,              :
                                          :
        Plaintiff                         :    CIVIL NO. 3:17-CV-1499
                                          :
  v.                                      :    (Judge Caputo)
                                          :
UNITED STATES OF AMERICA,                 :
                                          :
        Respondent                        :

                                    ORDER

   AND NOW, this 5th day of MARCH 2019, it is ORDERED that:

   1.       Plaintiff LeFever’s Motion to Amend (ECF No. 45) is
            GRANTED.

   2.       Plaintiff LeFever’s Motion for Default Judgment (ECF No. 55)
            is DENIED.




                                         /s/ A. Richard Caputo
                                         A. RICHARD CAPUTO
                                         United States District Judge
